Eumpkin, P. J.
Evidence that the accused, who was charged with carrying a pistol concealed, owned such a weapon; that he carried it in an open manner from his home to a “ party ” which was had at night; that while at the same he accidentally shot another person with the pistol, and that the latter “ had seen [the accused] several times that night before pistol fired, and he saw no pistol till after he was shot,” was not sufficient to show beyond a reasonable doubt and to the exclusion of every other rational hypothesis that the accused had the pistol on his person all of the time the “ party ” was in progress up to the moment when the weapon was fired, or that at any time on the night in question he actually had or carried the pistol on his person so concealed that it might not have been visible from some point of view not occupied by the person who was shot when he was looking at the- accused.

Judgment reversed.


All the Justices concurring.